DETAILED ACTION
Introduction
This office action is in response to applicant’s request for continued examination filed 11/03/2021. Claims 1-7, 9-18 and 20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/21 has been entered.
 
Response to Arguments
Applicant’s arguments, see remarks, filed 11/3/2021, with respect to claims 1-7, 10-13 and 15-18 rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Liu, US 2017/0154258) in view of Ratna et al. (Ratna, Automatic Essay Grading System for Japanese Language Examination Using Winnowing Algorithm) and further in view of Jones et al. (Jones, Experiments in Japanese Text Retrieval and Routing using the NEAT system) and claims 8, 9, 14, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ratna in view of Jones and further in view of Bellegarda et al. (Bellegarda, US 2018/0322112) have been fully considered and are persuasive.  The above 35 USC 103 rejections of claims 1-20 have been withdrawn.
Allowable Subject Matter	
Claims 1-7, 9-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Liu et al. (Liu, US 2017/0154258), Ratna et al. (Ratna, Automatic Essay Grading System for Japanese Language Examination Using Winnowing Algorithm), Jones et al. (Jones, Experiments in Japanese Text Retrieval and Routing using the NEAT system), Bellegarda et al. (Bellegarda, US 
	Yamashita teaches transliteration using a RNN predictive model, bi-directional LSTM for interpreting the input and a LSTM layer for defining a distribution over the entire output sequence. 
Liu teaches contextual interpretation of a Japanese word comprising, receiving a first set of Japanese characters representing Japanese words within a first document, inputting the first set of Japanese characters to a neural network trained to process Japanese characters based on bi-directional context interpretation, processing the first set of Japanese characters by the neural network through a plurality of learning layers that process the first set of Japanese characters in an order of the first set of Japanese characters and in a reverse order to determine meanings of each Japanese character in the first set of Japanese characters, and outputting a first representation of at least one character of the first set of Japanese characters, the first representation comprising a set of Latin-based letters representing a Japanese word, wherein the first representation corresponds to a meaning of the at least one Japanese character within the first set of characters. 

None of the above references teach alone or in obvious combination: 
Regarding claim 1, “A computer implemented method for contextual interpretation of a Japanese word, the method being executed by one or more processors and comprising:
receiving a first set of Japanese characters representing Japanese words within a first document, the first set of Japanese characters being provided only in katakana;
inputting the first set of Japanese characters to a neural network trained to process Japanese characters based on bi-directional context interpretation;
processing the first set of Japanese characters by the neural network through a plurality of learning layers that process the first set of Japanese characters, the neural network comprising a first layer comprising a first set of first long-short term memory (LSTM) cells to process the first set of Japanese characters in an order, each first LSTM cell receiving a Japanese character as input and providing a first interpretation of the respective Japanese character based on the order, and a second layer comprising a second set of second LSTM cells to process the first set of Japanese characters in a reverse order, each second LSTM cell receiving a Japanese character as input and providing a second interpretation of the respective Japanese character based on the reverse order;
outputting, from a third set of third LSTM cells, a first representation of at least one character of the first set of Japanese characters, the first representation comprising a set of Latin- based letters representing a Japanese word, each third LSTM cell receiving a concatenation of a respective first interpretation and a respective second interpretation as input and providing a Latin-based letter based on the order, wherein the first representation corresponds to a meaning of the at least one Japanese character within the first set of characters; and
selectively matching the first document to a second document at least partially based on the first representation, the second document comprising a second set of Japanese characters provided in a mix of katakana, hiragana, and kanji, the first document being selectively matched to the second document.”
Independent claims 10 and 15 set forth similar limitations as independent claim 1, and are thus allowed based on similar reasons and rationale.
Dependent claims 2-7, 9, 11-14, 16-18 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
11/20/2021